DETAILED ACTION
Claims 1-20 are presented for examination.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Non-Final.
Claims 1, 8 and 15 are independent claims. Claims 2-7, 9-14, 16-20 are dependent claims. 
This action is responsive to the following communication: corresponding claims filed on 05-24-2019.

Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. It is also noted, that applicant has filed a certified copy on June 06 2018 as required by 35 U.S.C. 119(b).


Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 24 2019 is in compliance with the provisions of 37 CFR 1.97

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Paragraph [0109] of the specification has provided an antecedent basis for the expression “user-provided platform information” being referenced as part of the claim language associated with claims 1, 8 and 15. However, the Office submits the specification fails to provide any definition of what the expression constitutes, its use, providing examples of its nature…etc. 
Similar deficiency is also found with the expression directed to “testing for availability” because it unclear what is being tested. The specification, and in particular ¶s [0109] and [0113] merely repeat the same language already found in the claims. 
Thereby, for a person having ordinary skill in the art, it would be unclear in determining the metes and bounds of the invention.
As per remaining dependent claims these claims do not cure the deficiencies presented above and are rejected for being dependent upon a rejected claim.
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 11-12, 19 , 7-8, 14-15, 18-19 are rejected under 35 U.S.C. 102 (a)(1)/(2) as being anticipated by over U.S. Publication No. 2010/0095106 by Alexander et al.

As per claims 1, 8, 15 1Alexander et al. discloses a method of setting up a processing system, the method comprising: 
determining availability of user-provided platform information indicative of a first memory platform out of a plurality of memory platforms; (retrieving boot-code from one or more boot sources [Abstract] According to Fig. 2, Alexander et al. illustrates some of the boot sources as N possible memory locations ¶ [0050])  
in response to determining that the user-provided platform information is available at the first memory platform, reading a boot loader code from the first memory platform; and ( If it is determined that a device is connected at the n.sup.th location 
…….then the method proceeds to step S14 where the algorithm copies (or attempts to copy) a first portion of secondary boot image from the device at the n.sup.th location to the on-chip RAM 11.  At the next step S20, the algorithm checks the copied data to see so proceeds to step S30 where it causes the processor 2 to: copy the remaining portion of the secondary boot image from the device at the n.sup.th location to the RAM 11 (the size of the image may be indicated in the header), check the validity of the copied image such as by a 
Hash or RSA check, and fetch and execute the secondary boot code of the n.sup.th location from the RAM 11; ¶ [0051]. 
in response to determining that the user-provided platform information is not available, testing for availability of the boot loader code in another memory platform of the plurality of memory platforms, and (At the next step S12, the algorithm performs an initial "sanity check" to see if any device exists at the n.sup.th location (although this 
might not always be possible).  If it is positively determined at this initial stage that no device is connected at the n.sup.th location, the algorithm proceeds to step S50 where it determines whether it has checked all locations yet, i.e., whether it has reached the N.sup.th location.  If not, it increments n by 1 at step S60 and then returns to step S20 to repeat the process again for the next location in the order of checking. ¶ [0050]
reading the boot loader code from the another memory platform upon testing the availability of the boot loader code in the another memory platform. (Steps s12, s50 and s60 of Fig. 2 illustrates whether a boot device exists by checking n memory locations using the increment loop, and when the boot device is found in step s12, boot code is executed in step s30)  

As per claims 5, 12, 19 Alexander et al. discloses further comprising testing for availability of the boot loader code in a hardcoded sequence of the plurality of memory platforms. (¶ [0017] the primary boot source may be a ROM/flash, which to a PHOSITA means that upon power loss to the ROM the program code is not erased) 
As per claims 7, 14 further comprising storing the boot loader code in a flash memory. (¶ [0057] states that “obtain the modem code image (or part of the modem image) from yet another device (a NOR/NAND flash for example”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0095106 by Alexander et al. in view of U.S. Publication No. 2014/0282815 by Cockrell et al. 

As per claims 6, 13, and 20 Alexander et al. discloses a method further comprising selecting the hardcoded sequence of the plurality of memory platforms out 
Alexander et al. does not discloses where selecting is a a function of user controlled input. 
However, Cockrell et al. discloses where selecting is a a function of user controlled input. (¶ [0037] states that in some embodiments, the boot option 
may be selected by a user through a menu or other means presented on the mobile computing device 102.)

It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Alexander et al. and Cockrell et al. because, both references are in the same field of endeavor. Cockrell’s teaching where the user may select boot options for booting a code would enhance Alexander's system by allowing the user to customize his own interface system thus improving user’s computer experience.




Allowable Subject Matter
Claims 2-3, 9-10, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Prior Art 

U.S Patent No. 8,386,759 by Duwel that discloses “One embodiment 
of the present invention provides an IC boot program product including IC boot code for configuring a configuration controller of an IC such that an updated programming file can be read out of the configuration memory prior to loading an initial default programming file from the configuration memory into configuration elements of the IC.  Another embodiment of the present invention provides an IC boot program product including IC boot code for configuring a configuration controller of an IC in accordance with a particular configuration memory interface selected from a plurality of such interfaces.  Another embodiment of the present invention provides a method for reading configuration memory device information in a first read mode and then reading a programming file from the configuration memory device in a second read mode.  Another embodiment of the invention provides an IC including a configurable 
configuration controller adapted to be configured by IC boot code read from a 
configuration memory device”




Conclusion

With respect to any newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See MPEP §714.02 and § 2163.06. For example, when responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        

Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov




	
	
	
	
	
	

	
	
	
	
	
	
	
	
	
	
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The preamble recites a “vehicle” The recitation presented in the preamble of the claim has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951 ).